DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed October 11, 2022 has been entered.
Claims 1-16 and 18-25 are cancelled.
Claims 29 and 31 are currently amended.
Claims 32-38 are newly submitted.
Claims 17 and 26-38 are pending.

Election/Restrictions
Applicant's election with traverse of Group IV, claim 29 and SEQ ID NO: 1 in the reply filed on October 11, 2022 is acknowledged.  The traversal is on the ground(s) that new claims are drawn to the elected invention, and SEQ ID NO: 1 is found within SEQ ID NO: 2-4, so there would be no burden to search all of SEQ ID NO: 1-4.  This is not found persuasive because each of SEQ ID NO: 1-4 have different structural features and may have different functions, and it would be a burden to search and examine all four sequences.
The requirement is still deemed proper and is therefore made FINAL.
Claims 29 and 32-38, and SEQ ID NO: 1 are drawn to the elected invention.
Claims 17, 26-28 and 30-31 are withdrawn as drawn to non-elected inventions.

Specification
The disclosure is objected to because of the following informalities:  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See page 6, line 1, for example.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29, and claims 32-38 dependent thereon, are indefinite in that is unclear how the expression cassette and/or expression vector, recited in the last two lines of the claim, relate to the nucleic acid sequence at the beginning of the claims.  It is suggested that the claim is amended to recite at line 2 of the claim “comprising the introduction into said cell of an expression cassette or an expression vector comprising a nucleic acid sequence comprising a coding sequence of interest . . .”, for example, if this is what is intended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 and 32-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a process for expressing a coding sequence of interest in a non-human host cell during meiosis comprising introduction into said cell of a nucleic acid sequence comprising a coding sequence operably linked to a nucleic acid sequence having functional promoter activity during meiosis, which comprises sequences having as little as 70% sequence identity to SEQ ID NO: 1, or is as little as 50 consecutive nucleotides of SEQ ID NO: 1, or is a sequence capable of hybridizing under even low stringency conditions with SEQ ID NO: 1 or its complementary strand.  However, the specification only describes a maize plant transformed with a nucleotide sequence that comprises a promoter having the sequence of SEQ ID NO: 5 that appears to direct expression during meiosis in a maize plant cell.  The claims are drawn to a method comprising a large genus of possible nucleotide sequences for the direction of expression during meiosis in a vast number of possible organisms, including species from any kingdom, and only excluding humans.
Yet, the length and composition of nucleotide sequences that have particular activity in promoting gene expression in certain cell types, developmental stage or environmental conditions is highly specific.  For example, Kim et al (Plant Mol Biol 24: 105-117, 1994) teach that modification of a nucleic acid with as little as 20 nucleotides can change the functional activity of a sequence, and even point mutations can affect the level of promoter expression in plant cells (see the abstract, at least).  And Benfey et al (Science 250: 959-966, 1990) teach that truncation of a sequence can produce fragments having different expression patterns in plant tissues (see the abstract, at least).  
The claims are drawn to a method of using nucleotide sequences that function in expression of gene products during meiosis in any organism except human organisms, and are drawn to a multitude of sequences that differ in size and nucleotide sequence, yet the specification only exemplifies the sequence of SEQ ID NO: 5 that appears to function in this manner in maize cells.  The claims are drawn to a large number of possible structures for conferring a particular functional activity, yet only one structure has been provided.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
 
Claim Rejections - 35 USC § 112
Claims 29 and 32-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing a maize plant transformed with a nucleotide sequence that comprises a promoter of SEQ ID NO: 5 that appears to direct expression during meiosis in a maize plant cell, does not reasonably provide enablement for a process for expressing a coding sequence of interest in any non-human host cell during meiosis comprising introduction into said cell of a nucleic acid sequence comprising a coding sequence operably linked to a nucleic acid sequence having functional promoter activity during meiosis, which comprises sequences having as little as 70% sequence identity to SEQ ID NO: 1, or is as little as 50 consecutive nucleotides of SEQ ID NO: 1, or is a sequence capable of hybridizing under even low stringency conditions with SEQ ID NO: 1 or its complementary strand.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
The claims are drawn to a process for expressing a coding sequence of interest in a non-human host cell during meiosis comprising introduction into said cell of a nucleic acid sequence comprising a coding sequence operably linked to a nucleic acid sequence having functional promoter activity during meiosis, which comprises sequences having as little as 70% sequence identity to SEQ ID NO: 1, or is as little as 50 consecutive nucleotides of SEQ ID NO: 1, or is a sequence capable of hybridizing under even low stringency conditions with SEQ ID NO: 1 or its complementary strand.  Yet, the specification only describes a maize plant transformed with a nucleotide sequence that comprises a promoter having the sequence of SEQ ID NO: 5 that appears to direct expression during meiosis in a maize plant cell.  The claims are drawn to a method comprising a large genus of possible nucleotide sequences for the direction of expression during meiosis in a vast number of possible organisms, including species from any kingdom, and only excluding humans.
However, promoter activity of any specific nucleic acid sequence is highly unpredictable. For example, Kim et al (Plant Mol Biol 24: 105-117, 1994) teach that modification of a nucleic acid with as little as 20 nucleotides can change the functional activity of a sequence, and even point mutations can affect the level of promoter expression in plant cells (see the abstract, at least).  And Benfey et al (Science 250: 959-966, 1990) teach that truncation of a sequence can result in fragments that have different expression patterns in plant tissues (see the abstract, at least).  The length and composition of nucleotide sequences that have particular activity in promoting gene expression in certain cell types, developmental stage or environmental conditions is highly specific.  
The claims are drawn to a method of using nucleotide sequences that function in expression of gene products during meiosis in any organism except human organisms, and are drawn to a multitude of sequences that differ in size and nucleotide sequence, yet the specification only exemplifies the sequence of SEQ ID NO: 5 that appears to function in this manner in maize cells.  Only one working example is provided.  In addition, the specification does not provide guidance with regard to identifying other sequences that would function in the same manner, and how to evaluate such sequences for activity in any other species.
Given the unpredictability of particular nucleotide sequences acting to promote gene expression, as evidenced by Kim et al and Benfey et al; the limited working example of one sequence that appears to have promoter activity in cells of maize during meiosis; the absence of guidance regarding the identification of other sequences that function in the same manner, and in other species; and given the breadth of the claims, which encompass a multitude of possible nucleic acid sequences that differ in length and nucleotide sequence; it would require undue experimentation to make and/or use the invention, as broadly claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 29 and 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US PGPub 2007/0130645, see sequence alignment below).
The claims are drawn to a process for expressing a coding sequence of interest in a non-human host cell during meiosis comprising introduction into said cell of a nucleic acid sequence comprising a coding sequence operably linked to a nucleic acid sequence having functional promoter activity during meiosis, which comprises sequences having as little as 70% sequence identity to SEQ ID NO: 1, or is as little as 50 consecutive nucleotides of SEQ ID NO: 1, or is a sequence capable of hybridizing under even low stringency conditions with SEQ ID NO: 1 or its complementary strand.  
Wu et al teach a process for identifying promoter sequences from maize and expressing a coding sequence of interest in a non-human host cell during meiosis comprising introduction into said cell of a nucleic acid sequence comprising a coding sequence operably linked to a nucleic acid sequence having functional promoter activity during meiosis, including SEQ ID NO: 8366 that comprises a sequence that is nearly identical to SEQ ID NO: 1, and promotes expression in maize kernels at 14 days after pollination and at 30 days after pollination in an assay with the promoter operably linked to a GUS gene (at paragraphs 388 and 390, and sequence alignment below).
Wu et al does not explicitly teach promoter expression during meiosis.
Given the recognition of one of ordinary skill in the art of the value of using a promoter having functional activity during specific stages of tissue development in a method of expressing a coding sequence in an organism, it would have been obvious to one of ordinary skill in the art to use the methods and sequences taught by Wu et al to express a coding sequence of interest in a cell, and it would be expected that a nucleic acid having a sequence falling within the scope of the claim would have the claimed functional activity of promoter activity during meiosis.  Thus, the claimed invention would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art, especially in the absence of evidence to the contrary.

RESULT 8
AQE60636
ID   AQE60636 standard; DNA; 437 BP.
XX
AC   AQE60636;
XX
DT   12-JUN-2008  (first entry)
XX
DE   Maize promoter sequence SEQ ID 8366.
XX
KW   Plant; promoter; plant breeding; plant growth regulation;
KW   crop improvement; herbicide resistance; cold tolerance;
KW   insect resistance; drought resistance; transgenic plant; ds.
XX
OS   Zea mays.
XX
CC PN   US2007130645-A1.
XX
CC PD   07-JUN-2007.
XX
CC PF   07-DEC-2006; 2006US-00635706.
XX
PR   07-DEC-2005; 2005US-0748114P.
XX
CC PA   (WUWW/) WU W.
CC PA   (WANG/) WANG Q.
CC PA   (MORR/) MORRELL J.
CC PA   (LUTF/) LUTFIYYA L.
CC PA   (LUMM/) LU M.
CC PA   (LIZZ/) LI Z.
CC PA   (LIPP/) LI P.
CC PA   (LACY/) LACY M.
CC PA   (KOVA/) KOVALIC D.
CC PA   (CAOY/) CAO Y.
CC PA   (BOUK/) BOUKHAROV A.
XX
CC PI   Wu W,  Wang Q,  Morrell J,  Lutfiyya L,  Lu M,  Li Z,  Li P,  Lacy M;
CC PI   Kovalic D,  Cao Y,  Boukharov A;
XX
DR   WPI; 2007-660249/62.
XX
CC PT   New regulatory polynucleotide molecule, useful in conferring insect 
CC PT   resistance or drought, cold or low nitrogen tolerance in transgenic crop 
CC PT   plants for use in inhibiting weed growth in transgenic glyphosate-
CC PT   tolerant crop plants.
XX
CC PS   Claim 1; SEQ ID NO 8366; 397pp; English.
XX
CC   The present invention relates to novel maize promoter sequences. The 
CC   present sequence is one such promoter sequence. The promoters of the 
CC   invention preferentially express in a tissue consisting of embryo, 
CC   endosperm, internode, kernel, leaf, pollen, root, silk, inflorescent 
CC   meristem, germinating seedling, shoot apical meristem, spikelet floral 
CC   meristem, spikelet pair meristem, tassel, ovule, stem, callus, cob, 
CC   shoot, radicle or ear. The promoters further preferentially express at a 
CC   stage consisting of day, night, V1 through V15 leaf stage, 1 through 40 
CC   days after pollination, tasseling stage, harvest, 1 through 45 days after
CC   planting or emergence. The promoters also preferentially express under a 
CC   stress condition consisting of low nitrogen, high nitrogen, cold, 
CC   drought, excess water, nutrient deprivation or light deprivation. 
CC   Polynucleotide constructs can be produced which comprise a promoter 
CC   sequence of the invention operably linked to a transcribable 
CC   polynucleotide molecule, such as a gene of agronomic interest, e.g. a 
CC   gene controlling the phenotype of a trait consisting of herbicide 
CC   tolerance, insect control, modified yield, fungal disease resistance, 
CC   virus resistance, nematode resistance, bacterial disease resistance, 
CC   plant growth and development, starch production, modified oils 
CC   production, high oil production, modified fatty acid content, high 
CC   protein production, fruit ripening, enhanced animal and human nutrition, 
CC   biopolymers, environmental stress resistance, pharmaceutical peptides and
CC   secretable peptides, improved processing traits, improved digestibility, 
CC   enzyme production, flavor, nitrogen fixation, hybrid seed production, 
CC   fiber production or biofuel production. The herbicide tolerance gene 
CC   comprises genes that encode for phosphinothricin acetyltransferase, 
CC   glyphosate resistant EPSPS, hydroxyphenyl pyruvate dehydrogenase, dalapon
CC   dehalogenase, bromoxynil resistant nitrilase, anthranilate synthase, 
CC   glyphosate oxidoreductase or glyphosate-N-acetyl transferase. The 
CC   promoter sequences are useful in conferring insect resistance or drought,
CC   cold or low nitrogen tolerance in transgenic crop plants for use in 
CC   inhibiting weed growth in transgenic glyphosate-tolerant crop plants.
XX
SQ   Sequence 437 BP; 117 A; 86 C; 100 G; 134 T; 0 U; 0 Other;

  Query Match             93.8%;  Score 165;  DB 25;  Length 437;
  Best Local Similarity   99.4%;  
  Matches  176;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          1 TGTATTCTCTTCTTGAGGGCAATTTACGCCTCTTGAGAAGGGTGGCTTCGTTGTTGGGCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        261 TGTATTCTCTTCTTGAGGGCAATTTACGCCTCTTGAGAAGGGTGGCTTCGTTGTTGGGCT 320

Qy         61 CTTGAAGG-CCCACGCAGTCCAACGGAGCCCACTAAGCCTAATTCTGTTTCTTCGCGATC 119
              |||||||| |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        321 CTTGAAGGCCCCACGCAGTCCAACGGAGCCCACTAAGCCTAATTCTGTTTCTTCGCGATC 380

Qy        120 GATTAGCTGATTAGCTCCATGGCGGCTTCGAAAAAATCAAAATAAAAAACTAGCGCC 176
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        381 GATTAGCTGATTAGCTCCATGGCGGCTTCGAAAAAATCAAAATAAAAAACTAGCGCC 437


Conclusion
	No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662